Name: Commission Regulation (EEC) No 99/86 of 20 January 1986 amending Regulation (EEC) No 2906/85 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 86 Official Journal of the European Communities No L 15/ 11 COMMISSION REGULATION (EEC) No 99/86 of 20 January 1986 amending Regulation (EEC) No 2906/85 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), Whereas Commission Regulation (EEC) No 2906/85 (3), as amended by Regulation (EEC) No 3212/85 (4), provides for the sale of certain quantities bought in 1983 ; whereas, in order to improve sales prospects, the quantities put up for sale should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal ,  800 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 January 1984,  1 100 tonnes of bone-in beef held by the Danish intervention agency and bought in before 1 January 1984,  1 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 January 1984,  1 1 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 January 1984,  10 000 tonnes of bone-in beef held by the Irish intervention agency and bought in before 1 January 1984,  13 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 January 1984,  3 000 tonnes of bone-in beef held by the Dutch intervention agency and bought in before 1 January 1984.' 2 . Annex I to Regulation (EEC) No 2906/85 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 January 1986 . HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 ( 1 ) of Regulation (EEC) No 2906/85 is hereby replaced by the following : ' 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 279, 19 . 10 . 1985, p . 10 . (4 OJ No L 303 , 16 . 11 . 1985, p . 21 . No L 15/ 12 Official Journal of the European Communities 21 . 1 . 86 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANEXO I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Estado miembro Ã tat membre Stato membro Lid-Staat Estado-membro Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Productos Produits Prodotti Produkten Produtos MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) Cantidades (toneladas) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidades (toneladas) Salgspris Verkaufspreise Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Selling prices Precios de venta Prix de vente Prezzi di vendita Verkoopprijzen PreÃ §o de venda ECU/ton  ECU/t  ECU/Ã Ã Ã ½Ã ¿  ECU/tonne  ECUS/tonelada  Ã cus/ t  ECU/t  Ecu/ton ECUs/tonelada Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Carne sin deshuesar  Viande avec os  Carni con osso  Vlees met been  Carne com osso Belgique/BelgiÃ «  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % BÃ ufs 55 % / Ossen 55 % 800 1 550 Danmark  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Ungtyre 1 Type P 1 100 1 550 Deutschland  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A 1 000 1 550 France  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : BÃ ufs U, R, O Jeunes bovins U, R, O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des : BÃ ufs U, R et O Jeunes bovins U, R et O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : BÃ ufs U, R et O Jeunes bovins U, R et O 6 700 4 400 100 950 1 550 1 550 Ireland  Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 4 880 5 120 950 1 550 Italia  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 13 000 1 550 Nederland  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren , Ie kwaliteit  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren , Ie kwaliteit 850 2 250 950 1 550 21 . 1 . 86 Official Journal of the European Communities No L 15/ 13 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANEXO II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¦Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Direcciones de los organismos de intervenciÃ ³n  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndeÃ §ores dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l . 02/230 17 40 , tÃ ©lex 240 76 OBEA BRU B DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tel . (01 ) 92 70 00 , telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107 - Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 1 56 40 , App. 772/773 , Telex : 41 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33 , avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 538 84 00 , tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In - en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex : 56 396